Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is the Notice of Allowance for application number 17/092,011 FIXING STRUCTURE FOR ELECTRONIC DEVICE filed on 11/6/2020.  Claims 1-9 and 12 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach an adjustable holder for fastening the mounting bracket to an antenna body, wherein the adjustable holder comprises a strap and a tightener, the strap surrounds the antenna body, the tightener comprises a force applying portion and a ratchet wheel, the force applying part rotates the ratchet wheel, and the ratchet wheel is used to adjust a tightness of the strap so that the strap is fastened on the antenna body in combination with fixed structure for an electronic device, having a mounting body, comprising a side surface, a bottom surface, and at least one limiting member disposed on the bottom surface, the limiting member comprising a fixed end and a pillar extending downward from the fixing end and protruding from the bottom surface; a mounting bracket, comprising a fixing plate and a release assembly, the fixing plate being disposed under the bottom surface of the mounting body, the fixing plate and the pillar being buckled with each other, the release assembly being arranged on the fixing plate, and the release assembly abutting against the side surface of the mounting body.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/17/22